DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 8, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-20 are allowed.


Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1: The primary reason for the allowance of independent claim 1 is the inclusion of the limitation “wherein each of the full trench silicide straps is a trench silicide contact formed as a single drain region for two separate transistors of the plurality of transistors, each of the two separate transistors further comprising a respective source region and channel region “, whereas, when considered with the remaining limitations of claim 1, is not found in the prior art references.

Regarding Claim 9: The primary reason for the allowance of independent claim 9 is the inclusion of the limitation “forming one or more full trench silicide straps, wherein each of the full trench silicide straps is a trench silicide contact formed as a single drain region for two separate transistors of the plurality of transistors, each of the two separate transistors further comprising a respective source region and channel region“, whereas, when considered with the remaining limitations of claim 9, is not found in the prior art references.


Regarding Claim 15: The primary reason for the allowance of independent claim 15 is the inclusion of the limitation “wherein each of the full trench silicide straps is a trench silicide contact formed as a single drain region for two separate transistors of the plurality of transistors, each of the two separate transistors further comprising a respective source region and channel region“, whereas, when considered with the remaining limitations of claim 15, is not found in the prior art references.

Dependent claims 2-8, 10-14 and 16-20 are allowed by virtue of each claim’s respective dependency upon an allowable base claim.  




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
8/11/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819